Citation Nr: 1338551	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The Veteran had active military service from January 1982 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the current appeal, and specifically in an August 2012 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's L5-S1 radiculopathy of the left lower extremity, effective from May 22, 2012.

In October 2012, the Board denied increased evaluations for left wrist and back disabilities; increased the evaluation for radiculopathy of the left lower extremity to 20 percent, effective March 3, 2010; and denied an evaluation in excess of 20 percent from March 3, 2010 for radiculopathy of the left lower extremity.  The Board also made a determination that the issue of entitlement to TDIU had not been reasonably raised by the record.

By way of a March 2013 order, the United States Court of Appeals for Veterans Claims (Court) remanded the Board's October 2012 decision only to the extent that it failed to adjudicate TDIU.  The Court's order followed a Joint Motion for Remand (JMR). 

The Veteran contends that he is unemployable due to his service-connected back disability.  

The evidence of record indicates that the Veteran has not worked since November 2007.  The Board notes that he was granted SSA disability benefits.  Additionally, the Veteran reported to a March 2010 VA examiner that he was not working due to low back and leg pain.  A claim for TDIU is part of all claims for increase where unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service connection is in effect for left shoulder strain (20 percent); lumbar disc disease, status post laminectomy at L4-5 (20 percent); L5-S1 radiculopathy, left lower extremity associated with lumbar disc disease, status post laminectomy at L4-5 (20 percent from May 22, 2012); residuals, left wrist injury (10 percent); residuals, left elbow injury/status post cubital tunnel release (10 percent); cervical disc disease, status post cervical laminectomy (10 percent); radiculopathy/ulnar neuropathy, left arm, status post cubital tunnel release associated with cervical disc disease, status post cervical laminectomy (10 percent); tinnitus (10 percent); ulnar neuropathy, right arm associated with cervical disc disease, status post cervical laminectomy (10 percent); and right ear hearing loss (0 percent).  

Although the Veteran is not service connected for a single disability ratable at 40 percent or more, the minimum rating requirements of 38 C.F.R. § 4.16(a) are nonetheless met.  This is so because the regulation allows for multiple disabilities to be considered as one disability in certain circumstances.  The regulation provides that for the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected right and left upper extremity disabilities are consistent with this scenario.  When the Veteran's bilateral upper extremity disability ratings are combined (and the bilateral factor of 38 C.F.R. § 4.26 added), the resulting rating is 40 percent.  As such, the Veteran meets the requirements for entitlement to TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  The determinative issue, therefore, is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities without regard to advancing age.

Prior to adjudication of the TDIU issue, however, the Board finds that a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability is necessary.  Although the Veteran was afforded several VA examinations that generally discuss the effect of the service-connected back and left leg disabilities on employment, none of the examinations addresses the standard necessary for the assignment of TDIU.  For example, the May 2012 VA examiner opined that the Veteran was only unable to perform physically demanding work.  No medical professional has provided an opinion that the Veteran is unemployable due solely to service-connected disability.

In addition, there are outstanding records that need to be obtained.  The Veteran has indicated that he is still receiving medical treatment for his service-connected disabilities from the Kansas City, Missouri VAMC.  See August 2013 VA Form 21-4138.  These treatment records are not in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611   (1992).  Therefore, all the Veteran's VA medical treatment records should be obtained and associated with the claims file.

The Veteran should also be sent a Veterans Claims Assistance Act of 2000 letter notifying him of the information and evidence necessary to substantiate entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).  The letter should include information regarding the criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to a TDIU.  The letter should contain notice of the manner in which effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  

Ask the Veteran to complete a formal application for TDIU.

2.  Obtain from the Kansas City VAMC all medical records pertaining to the Veteran's treatment at that facility at any time from May 2012 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013). 

3.  Thereafter, schedule the Veteran for a VA examination.  The claims file, to include a copy of this remand, must be made available to the examiner.  The examiner must consider the collective effect of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and education history.  Following examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected left shoulder strain; lumbar disc disease, status post laminectomy at L4-5; L5-S1 radiculopathy, left lower extremity associated with lumbar disc disease, status post laminectomy at L4-5; residuals, left wrist injury; residuals, left elbow injury/status post cubital tunnel release; cervical disc disease, status post cervical laminectomy; radiculopathy/ulnar neuropathy, left arm, status post cubital tunnel release associated with cervical disc disease, status post cervical laminectomy; tinnitus; ulnar neuropathy, right arm associated with cervical disc disease, status post cervical laminectomy; and right ear hearing loss combine to preclude him from securing and following substantially gainful employment, without consideration of his age or any nonservice-connected medical problems, taking into account his educational and occupational history and background.

A full and complete rationale for all opinions expressed must be provided. 

4.  After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to TDIU.  If the benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

